Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 12/04/2020. Claim 1-8 and 12-14 are pending. Claims 1 and 12 is/are independent. Claims 9-11 and 15-20 are withdrawn

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 12-14 in the reply filed on 12/04/2020 is acknowledged.

Drawings
The replacement sheets for the drawings were received on 12/04/2020.  These drawings are acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. wherein the means for activating the integrated circuits after the integrated circuits have been tested includes applying an attack resistant encrypted netlist in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
activating the integrated circuits after the integrated circuits have been tested using the chip unlock key.’ It is unclear whether the chip unlock key is used to test the integrated circuits (i.e. the integrated circuits have been tested using the chip unlock key) or the chip unlock key is used to activate the integrated circuits. Examiner interprets this claim as activating the integrated circuits using the chip unlock key.
Claim 3 recites ‘attaching two static RSA keys to every chip, which are the same for all chips, and a dynamic session key, which is different for each chip.’  It is not clear the relationship between the integrated circuits recited in claim 1 and “every chip” “all chips” and “each chip”. Please clarify each integrated circuit is a chip if that is the case. 
The remaining dependent claims depending from claim 1 inherit the limitations of claim 1 and are also rejected for the same reasons as discussed above with respect to claim 1.
Claim 13 recites ‘wherein the means for activating the integrated circuits after the integrated circuits have been tested includes applying an attack resistant encrypted netlist.’ It is unclear what means is referring to, as there is no antecedent basis for the means.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plaza et al. Solving the Third-Shift Problem in IC Piracy With
Test-Aware Logic Locking, IEEE TRANSACTIONS ON COMPUTER-AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, VOL. 34, NO. 6, JUNE 2015 (hereinafter “Plaza”)
As per claim 1, Plaza discloses 
A method for preventing unauthorized overproduction of integrated circuits, the method comprising: 
(See Plaza page 964, right column, top paragraph
‘we introduce an algorithm for inserting combinational locks in a circuit.’
Plaza Page 961 left paragraph, ‘we seek to counteract unauthorized manufacturing (overbuilding)…... By outsourcing fabrication, the owner of IP rights invites unauthorized production of black-market ICs that undercut legitimate ICs (Fig. 1)’
Plaza page 91, 3rd paragraph ‘This unnecessarily exposes the activation protocol and the unlocked ICs, facilitating various attacks’
[preventing unauthorized overproduction of integrated circuits]
)

locking a design by using a set of key gates and that can only be unlocked upon receiving a chip unlock key (CUK);
(See Plaza               
figure 4, “insert mux locks” 
see figure 3, ‘add mux locking’
see figure 5, ‘mux locking’
see algorithm 2, ‘inserts mux locks in a circuit’
Plaza page 964, right column, paragraph 1 ‘we introduce an algorithm for inserting combinational locks [locking a design] in a circuit.’
Plaza Page 966, right column, 2nd paragraph from bottom, ‘we randomly insert 32, 64, and 128 XOR key gates in each circuit‘ [using a set of key gates])
Plaza page 962, left column, 2nd paragraph ‘……. .. our new combinational locking inserts multiplexors. The insertion is based on functional simulation and tries to match logic covers of internal signals. ‘
Plaza Page 962, right column, 2nd paragraph ‘establish a combinational lock, EPIC [21] modifies a combinational circuit by adding XOR/XNOR gates…..’
Plaza Page 962, right column, 2nd paragraph ‘bits of common key (CK) that unlocks the  circuit, as shown in Fig. 2. Correct key bits simplify the XOR/XNOR gates to wires’ [chip unlock key = common key (CK) that unlocks the circuit,]
Plaza Page 962, right column, bottom paragraph  ‘the encrypted version of CK arriving from the owner of IP rights is protected by the RSA cryptosystem,’[end user receives the common key and unlocks the circuit]
)

sending the design to a foundry and producing integrated circuits;

figure 4 “design”  and “foundry” manufacture [sending the design to a foundry]
Plaza figure 5 “manufacturing and testing”
Plaza page 966, right column, 2nd paragraph,’ The foundry tests each locked chip as before’
)

testing the integrated circuits; and 
activating the integrated circuits after the integrated circuits have been tested using the chip unlock key.
(See Plaza, figure 5, ‘only system rights holder can activate components’
Plaza page 962, left column, 2nd paragraph ‘……. Combinational locking that supports post-manufacturing test of locked circuits before activation [activating the integrated circuits after the integrated circuits have been tested]. …..our new combinational locking inserts multiplexors. …… performing IC test before IC activation as a security measure ‘
Plaza page 966, right column, 2nd paragraph,’ The foundry tests each
locked chip as before, ……, activation at the system-level is performed by the end user..’
Plaza Page 970, right column, top paragraph  ‘chip testing at the fab before the circuit is unlocked at a trusted facility by the owner of IP rights.’
Plaza Page 966, right hand column, 2nd paragraph ‘activation at the system-level is performed by the end user. The activation request contains the system’s private
key, along with those of individual chips [chip unlock key = system’s private
key; chip unlock key = private keys of individual chips; claim 1 does not specifically state exactly how the chip unlock key is used to activate and/or test, only that a Chip unlock key is somehow involved in the activation; thus, this is broad enough to read on any key involved in activating  . It is sent to the rights holder of the system, who forwards it to rights-holders of individual component ICs. This prevents unauthorized unlocking of a whole system.’
	Plaza Page 962, right column, 2nd paragraph ‘bits of common key (CK) that unlocks the  circuit, as shown in Fig. 2. Correct key bits simplify the XOR/XNOR gates to wires’ [chip unlock key = common key (CK) that unlocks the circuit,]
	Plaza Page 962, right column, bottom paragraph  ‘the encrypted version of CK arriving from the owner of IP rights is protected by the RSA cryptosystem,’[end user receives the common key and unlocks the circuit thereby activating the circuit]
 )


As per claim 4, the rejection of claim 1 is incorporated herein. 
Plaza discloses wherein the method does not include applying on-chip key generation.
(See Plaza [the claim does not specifically indicate which chip is not producing keys, since integrated circuit includes many component chips. Not all of the chips are generating keys].
Plaza Page 966, right column, 2nd paragraph ‘the top-level assembly can generate random private and public keys, and supports cryptographic communication with each component IC’ [the various chips, i.e., each component IC, do not generate keys since it is the top-level assembly that generate the keys in the reference]
)

As per claim 12, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	


Claims 2, 5-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaza in view of Sundararajan et al. U.S. Patent No. 8417965 (hereinafter “Sundararajan”).
As per claim 2, the rejection of claim 1 is incorporated herein. 
	However, Plaza does not expressly disclose applying an attack resistant encrypted netlist to the design.
Sundararajan discloses applying an attack resistant encrypted netlist to the design.
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan 3:55-67 ‘The IP core ……may be provided in the form of a netlist,).’
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for encrypting a netlist of Sundararajan to include applying an attack resistant encrypted netlist to the design.
One of ordinary skill in the art would have made this modification to improve the ability of the system to secure the netlist for storage or communication of the design. The system of the primary reference can be modified to encrypt a netlist according to the teaching of the Sundararajan reference.


As per claim 5, the rejection of claim 1 is incorporated herein. 
However, Plaza does not expressly disclose wherein a netlist of the integrated circuits is encrypted.
Sundararajan discloses wherein a netlist of the integrated circuits is encrypted.

4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan  3:55-67 ‘The IP core ……may be provided in the form of a netlist,).’
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for encrypting a netlist of Sundararajan to include wherein a netlist of the integrated circuits is encrypted.

As per claim 6, the rejection of claim 5 is incorporated herein. 
However, Plaza does not expressly disclose the encryption includes a combination of symmetric encryption and asymmetric encryption.
Sundararajan discloses the encryption includes a combination of symmetric encryption and asymmetric encryption.
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS). ‘ [This is similar to the description in applicant’s specification]
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for encrypting a netlist of Sundararajan to include the encryption includes a combination of symmetric encryption and asymmetric encryption.




However, Plaza does not expressly disclose the symmetric encryption includes one-time-pad (OTP) encryption.
Sundararajan discloses the symmetric encryption includes one-time-pad (OTP) encryption.
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan 3:55-67 ‘The IP core ……may be provided in the form of a netlist
Sundararajan 4:37-49 ‘the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS). …... Several encryption algorithms known in the art may be used to implement the synchronous and asynchronous cipher schemes such as one-time pad, …… either encryption scheme can be used to transport the IP core and key. ‘
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for encrypting a netlist of Sundararajan to include the symmetric encryption includes one-time-pad (OTP) encryption. 


As per claim 8, the rejection of claim 6 is incorporated herein. 
However, Plaza does not expressly disclose wherein the asymmetric encryption includes Rivest-Shamir-Adleman (RSA) encryption.
Sundararajan discloses wherein the asymmetric encryption includes Rivest-Shamir-Adleman (RSA) encryption.

4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan 3:55-67 ‘The IP core ……may be provided in the form of a netlist
Sundararajan 4:37-49 ‘the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS). …... Several encryption algorithms known in the art may be used to implement the synchronous and asynchronous cipher schemes such as one-time pad, …. RSA, …… either encryption scheme can be used to transport the IP core and key. ‘
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for encrypting a netlist of Sundararajan to include wherein the asymmetric encryption includes Rivest-Shamir-Adleman (RSA) encryption.

As per claim 13, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.   

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaza in view of Masugi et al. U.S. Publication 20060106836 (hereinafter “Masugi”).
As per claim 3, the rejection of claim 1 is incorporated herein. 
	However, Plaza does not expressly disclose attaching two static RSA keys to every chip, which are the same for all chips, and a dynamic session key, which is different for each chip.
Masugi discloses attaching two static RSA keys to every chip, which are the same for all chips, and a dynamic session key, which is different for each chip.
security chips with anti-tampering configurations, with mutual authentication being executed between the mutual security chips,’. 
Masugi [0110] ‘all of the mutually communicable plurality of devices have security chips with anti-tampering configurations, with mutual authentication being executed between the mutual security chips’
Masugi [0305] ‘Key data: Key data stored includes public key and secret key pairs set for the security chip’.’ [two static RSA keys to every chip, which are the same for all chips; examiner interprets  the same for all chips to mean that each chip is required to have two RSA keys. That is, the same requirement applies to all chips.]
Masugi [0009] ‘In general authentication processing, the other party is confirmed, and a session key which is valid only for that communication is generated, and in the event that authentication is established, communication is carried out by encrypting the data of the content or the decryption key or the like, using the generated session key.’
Masugi [0645] ‘the session key (Kcs) based on the generated random number, and the registration key generating command (GenKer) are enciphered using the security chip public key (KpSC) inn step S542’. [dynamic session key, which is different for each chip]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for associating encryption keys with chips of Masugi to include attaching two static RSA keys to every chip, which are the same for all chips, and a dynamic session key, which is different for each chip.
One of ordinary skill in the art would have made this modification to improve the ability of the system to communicate the chip unlocking data to the end-user possessing the chips. The 

As per claim 14, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494